[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                            SEPTEMBER 10, 2008
                               No. 08-10769
                                                             THOMAS K. KAHN
                           Non-Argument Calendar
                                                                 CLERK
                         ________________________

                  D. C. Docket No. 07-00040-CR-4-RH-WCS

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                    versus

CLAYTON SHUNDEL GEE,

                                                        Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                             (September 10, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Clayton Gee appeals his conviction for the possession of firearms and
ammunition as a felon and in furtherance of a trafficking offense, 18 U.S.C.

§§ 922(g), 924(a)(2), 924(c)(1)(A)(i), possession with intent to distribute a

controlled substance, 21 U.S.C. §§ 841(a)(1), (b)(1)(B), (b)(1)(D), and knowingly

and intentionally distributing five grams or more of cocaine base, id. §§ 841(a)(1),

(b)(1)(B)(iii). Gee argues that the district court abused its discretion in denying his

motion to discharge his appointed attorney, William Clark, Jr. We affirm.

      The district court did not abuse its discretion by denying Gee’s motion for

new counsel. United States v. Calderon, 127 F.3d 1314, 1343 (11th Cir. 1997).

The record reflects no irreconcilable conflict between Gee and Clark. Although

Gee had complained earlier that Clark had failed to prepare his case for trial and

had pressured him to accept a guilty plea, Gee expressed, at the hearing on his

motion for new counsel, concern only with Clark’s failure to pursue a baseless

motion to suppress. Clark represented Gee vigorously at trial and sentencing. In

the light of the record, any alleged lack of communication between Gee and Clark

was not so great that it prevented Gee from receiving an adequate defense. Gee

also fails to explain how he was prejudiced by being forced to proceed with Clark

as his lawyer. We affirm Gee’s conviction.

      AFFIRMED.




                                           2